DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2021 has been entered.
 
Claim Status
This office action is in response to the filing of 08/27/2021. Claims 1-37 are currently pending, wherein the applicant has withdrawn claims 13-15 and 19 and cancelled claims 21-37.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 4, reference number 112 is not in the specification which is one of the claimed walls the end cap.  Corrected drawing sheets in compliance with 37 CFR 
The drawings are objected to because the drawings fail to provide a datum to determine the front, back, top, bottom, left and side sides of the power tool.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the bearing retainer includes a first wall engaging a radial side of the bearing to radially secure the bearing and a second wall engaging a front side of the bearing to axially secure the bearing” which renders the claim indefinite because, the examiner is unable to determine which walls are being claimed in the end cap because the second wall is not clearly designated in the specifications and drawings.  In order to advance prosecution of the application, the office will interpret the second wall as a wall transverse to the output shaft.
Claims 2-8 are rejected due to dependency on a rejected claim.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US Pub 20120080963) and further in view of Herr (US Pub. 20190291258) which has a foreign priority date of 7/11/2016.

	Regarding Claim 1, Yoshikawa discloses a power tool (10-Fig. 5) comprising: 
a motor housing (12-Fig. 4(A));
a motor (20-Fig. 4(A)) supported within the motor housing (paragraph [0036]), the motor including an output shaft (22-Fig. 4(A)) defining an axis (Fig. 4(A), rotator 22 defines an axis between the front and rear indicators) extending in a front to rear direction of the power tool (Fig. 4(A), rotator 22 extends from rear to front of the power tool); 

an end cap (47-Fig. 1) removably coupled to a rear end of the motor housing (paragraph [0045], member 47 is fixed to housing body 12 is interpreted as member 47 coupled to the rear of housing 12); and 
a bearing retainer (474-Fig. 3(B)) integrally formed with the end cap (paragraph [0044]), the bearing retainer configured to axially and radially secure the bearing to the end cap (Fig.1, bearing 41 is axially and radially secured within member 47), wherein the bearing retainer includes a first wall (Fig. 3(B), 474 has a cylindrically shaped wall) engaging a radial side of the bearing to radially secure the bearing (Fig. 1, bearing 41 engages the cylindrically wall of portion 474).
However, Yoshikawa fails expressly disclose a second wall engaging a front side of the bearing to axially secure the bearing, and wherein the second wall is integrally formed with the end cap as a single piece.
Herr teaches a second wall (Fig. 7, bearing 102a is mounted in a u-groove portion of housing 72a, which defines a walls on the front, back and radial sides of bearing 102a) engaging a front side of the bearing to axially secure the bearing (Fig. 7, u-groove portion of 72a which is between bearing 102a and motor 26a), and wherein the second wall is integrally formed with the end cap as a single piece (Fig. 7, housing 72a is has the front, back and radial walls integrally formed within housing 72a).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the support member of Yoshikawa, to have incorporated the u-groove portion of the housing of Herr, 

Regarding Claim 2, Yoshikawa discloses a fan (25-Fig. 1) coupled for co-rotation with the output shaft (paragraph [0042]), wherein the fan includes a recess (25h-Fig. 4(B)) in which the bearing retainer is at least partially received such that the bearing retainer and the bearing overlap the fan in a radial direction of the output shaft (Fig. 4(B), member 47 and bearing 41 overlap the fan 25 in a radial direction).

Regarding Claim 3, Yoshikawa discloses wherein the end cap includes an aperture (472h-Figs. 3(A-B)) through which the bearing is accessible (Figs. 3(A-B), hole 472h allows access to bearing 41).

Regarding Claim 4, Yoshikawa discloses an end plate (Fig. 5, housing 11 and 12) removably coupled to a rear side of the end cap (Fig. 5, housing 11 and 12 are removably to the rear side of member 47), wherein the end plate is configured to cover the aperture when the end plate is coupled to the end cap (Fig. 5, coupling of housing 11 and 12 would result in member 47 being covered, which includes hole 472h of fig. 3(A-B)).

Regarding Claim 7, Yoshikawa and as modified by Herr in the parent claim, Herr teaches wherein the bearing is insert molded within the bearing retainer (Fig. 7, bearing 

Regarding Claim 8, Yoshikawa and as modified by Herr in the parent claim, Yoshikawa discloses a power tool.
However, Yoshikawa and as modified by Herr in the parent claim fails to expressly disclose a gear assembly including a plurality of helical planet gears, wherein the output shaft includes a helical pinion meshed with the helical planet gears such that rotation of the output shaft produces an axial force on the output shaft that is resisted by the bearing retainer.
Herr teaches a gear assembly (gear assembly of Figs. 3-5) including a plurality of helical planet gears (Fig. 4, three planet wheels 130a), wherein the output shaft includes a helical pinion (144a-Fig. 2, the toothing of 144a and driveshaft 14a) meshed with the helical planet gears (Fig. 2) such that rotation of the output shaft produces an axial force on the output shaft that is resisted by the bearing retainer (Fig. 2, bearings 102a and 20a are situated at the ends of driveshaft 14a, and would resists any axial force produced by the driveshaft because the bearings a fixed within the power tool).

Regarding Claim 9, Yoshikawa discloses a power tool (10-Fig. 5) comprising: 
a housing (11-Fig. 5) including a motor housing portion (Fig. 5, rear portion of housing 12 located about the motor 20, paragraph [0036]) and a front housing portion (Fig. 5, front portion of housing 12 located about the driving mechanism, paragraph 
a motor (20-Fig. 4(A)) supported within the motor housing portion (paragraph [0036]), the motor including an output shaft (22-Fig. 4(A)) defining an axis (Fig. 4(A), rotator 22 defines an axis between the front and rear indicators), the output shaft having a shoulder (Fig. 4(B), a shoulder exist at the transition between 22b and 22j), and the shoulder engages the inner race of the bearing (Fig. 4(B), shoulder formed between 22b and 22j engages the inner race of bearing 41), to axially secure the bearing (Fig. 4(B), bearing 41 is secured on rotator 22); 
an end cap (47-Fig. 1) removably coupled to the motor housing portion opposite the front housing portion (paragraph [0045], member 47 is fixed to housing body 12 is interpreted as member 47 coupled to the rear of housing 12 which is opposite from the front of the power tool); 
a bearing (41-Fig. 4(B)) configured to support the output shaft for rotation about the axis (Fig. 4(B), rotator 22 is supported by bearing 41), wherein the bearing includes an inner race (Fig. 4(B), portion of bearing 41 in contact with rotator 22) coupled to the output shaft and an outer race (Fig. 4(B), portion of bearing 41 in contact with member 47) coupled to the end cap.
However, Yoshikawa fails to expressly disclose:
an anvil extending from the front housing portion; and
a drive assembly configured to convert torque from the output shaft into a striking rotational force on the anvil,

Herr teaches:
an anvil (100a-Fig. 1) extending from a front housing portion (74a-Fig. 1); and
a drive assembly (16a-Fig. 1) configured to convert torque from the output shaft into a striking rotational force on the anvil (paragraph [0025], describes the power produced by the motor transferred through the rotary striking mechanism to the anvil),
wherein an end cap (72a-Fig. 7) includes a bearing retainer (Fig. 7, the u-groove formed around bearing 102a by housing 72a) with a first wall extending parallel to the axis and opposed second and third walls extending transverse to the axis (Fig. 7, the u-groove formed in housing 72a, in which bearing 102a is mounted, has a first wall parallel to driveshaft 14a, a second and third wall transverse to driveshaft 14a), wherein the first wall engages a radial side of the outer race of the bearing to radially secure the bearing (Fig. 7, u-groove supports the radial side of bearing 102a), -3-Atty. Docket 066042-5235-US02wherein the second and third walls engage opposite axial sides of the outer race of the bearing (Fig. 7, u-groove supports both the front and back side of bearing 102a).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the power tool of Yoshikawa, to have incorporated the anvil, rotary strike mechanism and a bearing mounted within u-groove portion a the housing of Herr, so allow a power tool to rotary 

Regarding Claim 10, Yoshikawa and as modified by Herr in the parent claim, Herr teaches wherein the bearing is insert molded within the bearing retainer (Fig. 7, bearing 102a is formed within housing 72a, and the examiner notes that bearing 102a can be insert molded into housing 72a).

Regarding Claim 11, Yoshikawa discloses a fan (25-Fig. 1) coupled for co-rotation with the output shaft (paragraph [0042]), wherein the fan includes a recess (25h-Fig. 4(B)) in which the bearing retainer is at least partially received such that the bearing retainer and the bearing overlap the fan in a radial direction of the output shaft (Fig. 4(B), member 47 and bearing 41 overlap the fan 25 in a radial direction).

Regarding Claim 12, Yoshikawa discloses wherein the end cap includes an aperture (472h-Figs. 3(A-B)) through which the bearing is accessible (Figs. 3(A-B), hole 472h allows access to bearing 41).

Regarding Claim 16, Yoshikawa and as modified by Herr in the parent claim, Herr teaches wherein the first wall, the second wall, and the third wall are integral 

Regarding Claim 17, Yoshikawa discloses a power tool (10-Fig. 5) comprising: 
a housing (11-Fig. 5) including a removable end cap (47-Fig. 4(A)) defining a rear end of the housing (Fig. 4(A), member 47 is at the end of housing 11); 
a motor (20-Fig. 4(A)) supported within the housing (Fig. 4(A), motor 20 is within housing 12 which is within housing 11), the motor including an output shaft (22-Fig. 4(A)) defining an axis (Fig. 4(A), rotator 22 defines an axis);
a fan (25-Fig 4(B)) coupled for co-rotation with the output shaft (paragraph [0042]), the fan including a recess (25h-Fig. 4(B)); and 
a bearing (41-Fig. 4(A)) configured to support the output shaft for rotation about the axis (paragraph [0042]), the bearing positioned between the end cap and the fan (Fig. 4(B), bearing 41 is between member 47 and fan 25) and including a rear surface facing the end cap (Fig. 4(B), the surface of bearing 41 which is transverse to rotator 22 and facing member 47) and a front surface facing the fan (Fig. 4(B), the surface of bearing 41 which is transverse to rotator 22 and facing fan 25), 
wherein the end cap includes a bearing retainer (Fig. 4(B), the surfaces of member 47 which are in contact with bearing 41) engaged with a radial side of the bearing to radially secure the bearing (Fig. 4(B), member 47 is supporting a radial side of bearing 41).
However, Yoshikawa fails to expressly disclose wherein the bearing retainer extends axially beyond the front surface of the bearing and into the recess of the fan.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the support member of Yoshikawa, to have incorporated the u-groove portion of the housing of Herr, so to mount a bearing in housing which constrains the bearing to a single position without having to use additional restraining elements, in order to simplify the design for maintenance and to make the design more cost effective.

Regarding claim 18, Yoshikawa and as modified by Herr in the parent claim, discloses a power tool.
However, Yoshikawa and as modified by Herr in the parent claim fails to expressly disclose a gear assembly including a plurality of planet gears meshed with a pinion of the motor.
Herr teaches a gear assembly (16a-Fig. 1) including a plurality of planet gears meshed with a pinion of the motor (Fig. 2 and paragraph [0027], driveshaft 14a has toothing 144a to mesh with gear 50a).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the power tool of Yoshikawa, to have incorporated the rotary striking mechanism of Herr, so to allow the 

Regarding claim 20, Yoshikawa and as modified by Herr in the parent claim, discloses a power tool.
However, Yoshikawa and as modified by Herr in the parent claim fails to expressly disclose an anvil extending from a front end of the housing.
Herr teaches an anvil (100a-Fig. 1) extending from a front housing portion (74a-Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the power tool of Yoshikawa, to have incorporated the anvil of Herr, so to allow the rotary power of a motor to be transferred to an anvil, in order to allow an operator to tighten or loosen a fastener.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US Pub 20120080963) and as modified by Herr (US Pub. 20190291258) in the parent claim, and further in view of Burkhardt (US Patent 2662434).

Regarding Claim 5, Yoshikawa and as modified by Herr in the parent claim, Yoshikawa discloses an end cap.
However, Yoshikawa and as modified by Herr in the parent claim, fails to expressly disclose wherein the end cap includes a receptacle, and wherein the end 
Burkhardt teaches end cap includes a receptacle (16-Fig. 1), and wherein the end plate includes a resilient tab (15-Fig. 1) insertable into the receptacle to provide a snap-fit (Fig. 9-10, projection 15 and end 5 is inserted into slot 16 of part 17; the examiner has interpreted the interaction of projection 15 and slot 16 as a snap-fit relationship) that removably couples the end plate to the end cap (Fig. 1, removal of screw 14 will result in the projection being removably coupled to slot 16).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the end cap of Yoshikawa, to have incorporated the slotted end cap for receiving a projection from an end piece, as taught by Burkhardt, so to allow the end piece to interact with an end cap, in order to allow a user to switch the rotational direction of a rotary tool.

Regarding Claim 6, Yoshikawa and as modified by Herr in the parent claim, discloses an end cap.
However, Yoshikawa and as modified by Herr in the parent claim fails to expressly disclose wherein the end plate includes indicia.
	Burkhardt teaches an end plate includes indicia (Fig. 8, the indication arrow on part 5 is indicia).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the power tool to Yoshikawa, to have incorporated indicia on the end part of a power tool, as taught by .  

Response to Arguments
Applicant’s arguments, regarding the Dey (US Pub 20170246732), filed 08/27/2021, with respect to the rejection(s) of claim(s) 1-12, 16-18 and 20 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yoshikawa and Herr as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        09/27/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731